COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


LINN K. HALLETT
                                                 MEMORANDUM OPINION *
v.   Record No. 0387-97-2                            PER CURIAM
                                                    JULY 29, 1997
ST. MARY'S HOSPITAL AND
 PENNSYLVANIA MANUFACTURERS
 ASSOCIATION INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Robert L. Flax; Flax, Billy & Stout, on
           brief), for appellant.

           (James G. Muncie, Jr.; Midkiff & Hiner, on
           brief), for appellees.



     Linn K. Hallett (claimant) contends that the Workers'

Compensation Commission (commission) erred in (1) failing to find

that her left shoulder, right knee, neck, back, and hip pain were

compensable consequences of her June 3, 1994 injury by accident;

and (2) reversing the deputy commissioner's credibility

determination.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

                                 I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Unless we can say as a matter of law that claimant's evidence

sustained her burden of proving a causal connection between her

injuries and her compensable injury by accident, the commission's

findings are binding and conclusive upon us.    See Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970). 1

     In denying claimant's application, the commission found as

follows:
                 In an "Employee Occurrence Report" of
            June 3, 1994, the only injury mentioned was
            to the left knee, although there was a box on
            the report for the right knee, shoulder, and
            hip . . . . In the emergency room admission
            record on the day of the injury, the claimant
            was diagnosed with a left knee injury.
            Additionally, she specifically stated that
            she slipped due to a wet floor and twisted
            her left knee, but did not fall. This is
            contrary to the claimant's testimony at the
            Hearing indicating: 1) that she felt pain in
            her legs, hip, and neck at the time of
            injury; 2) that a heavyset woman fell on her
            legs; and 3) that her legs, hip, and shoulder
            hit the floor . . . . The claimant was
            subsequently treated by various orthopedic
            surgeons, including Dr. William R. Beach, Dr.
            William T. Johnstone, Dr. Donald G. Seitz,
            and Dr. Kenneth R. Zaslav, and by
            rheumatologist internist, Dr. Michael J.
     1
      Claimant contends on appeal that the commission erred by
not finding that she proved that her various conditions were
causally related to her June 3, 1994 industrial injury pursuant
to the doctrine of compensable consequences. Whether the issue
is framed as involving the doctrine of compensable consequence or
one involving whether a direct causal connection exists between
the June 3, 1994 accident and claimant's current conditions, the
dispositive issue is whether claimant's evidence proved a causal
connection between those conditions and her June 3, 1994 injury
by accident. See Bartholow Drywall Co. v. Hill, 12 Va. App. 790,
794, 407 S.E.2d 1, 3 (1991). Therefore, we will address that
issue in our opinion.



                                  2
            Strachan. She was examined by Dr. Beach in
            July 1994 and treated with him approximately
            13 times; yet she failed to mention injuries
            other than to her left knee. Drs. Beach,
            Johnstone, and Seitz each responded to
            defense counsel's questionnaire of April 10,
            1995, and indicated: 1) that the claimant did
            not suffer injury to any part of her body
            other than her left knee on June 3, 1994; 2)
            that she only complained of pain in her left
            knee during their course of treatment; and 3)
            that the complaints of pain to her neck,
            back, hip, right knee, left shoulder, arm,
            fingers, or hands, were not directly related
            to the compensable injury.

The commission also noted that Dr. Zaslav could not render an

opinion on causation to a reasonable degree of medical certainty

and Dr. Strachan did not indicate whether claimant's left hip

pain was caused by the compensable injury.

     The commission's factual findings are supported by the

record.   In light of the inconsistencies between the occurrence

report, the medical histories, and claimant's testimony, and the

lack of any persuasive medical opinion supporting a causal

connection between claimant's injuries and her compensable

accident, the commission, as fact finder, was entitled to

conclude that "the medical evidence does not preponderate in

establishing that the claimant's current condition is caused by

the industrial injury."   Based upon this record, we cannot find

as a matter of law that claimant's evidence sustained her burden

of proof.   Accordingly, the commission's findings are binding and

conclusive upon us on appeal.

                                 II.




                                  3
     Claimant contends that the full commission arbitrarily

disregarded the deputy commissioner's credibility determination

and failed to articulate a sufficient basis for its conclusion.

However,
           [t]he principle set forth in [Goodyear Tire &
           Rubber Co. v. ] Pierce[, 5 Va. App. 374, 383,
           363 S.E.2d 433, 438 (1987),] does not make
           the deputy commissioner's credibility
           findings unreviewable by the commission.
           Rather, it merely requires the commission to
           articulate its reasons for reversing a
           specific credibility determination of the
           deputy commissioner when that determination
           is based upon a recorded observation of
           demeanor or appearance of a witness. In
           short, the rule in Pierce prevents the
           commission from arbitrarily disregarding an
           explicit credibility finding of the deputy
           commissioner.


Bullion Hollow Enters., Inc. v. Lane, 14 Va. App. 725, 729, 418
S.E.2d 904, 907 (1992).

     In this case, as in Bullion, upon a review of the deputy

commissioner's decision, we do not find a "specific recorded

observation" concerning claimant's demeanor or appearance related

to the deputy commissioner's credibility determination.     The

deputy commissioner merely concluded from the evidence before him

that claimant met her burden of proof.   "Absent a specific,

recorded observation regarding the behavior, demeanor or

appearance of [the witness], the commission had no duty to

explain its reasons for . . . [giving little weight to claimant's

version of events]."   Id.   In any event, the commission

thoroughly explained its reasons for denying claimant's



                                  4
application, and the reasons given support the conclusion that it

did not act arbitrarily in reaching its decision.   See Turcios v.

Holiday Inn Fair Oaks, 24 Va. App. 509, 515, 483 S.E.2d 502, 505

(1997).

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                                5